Exhibit 10.8

 

H. Howard Cooper

P.O. Box 774327

Steamboat Springs, CO 80477

 

October 6, 2005

 

Mr. James J. Woodcock

Chairman of the Board

Teton Energy Corporation

1600 Broadway, Suite 2400

Denver, CO 80202

 

Dear Jim:

 

It has been a pleasure to serve Teton for many years and the time has come for
me to resign.  I hereby resign effective upon Teton’s execution of this
agreement.

 

(1)                                  Teton shall pay me severance monthly in the
amount of $16,667.00 per month, less  appropriate withholdings, from
September 30, 2005 through September 30, 2006.  The severance payments will end
in the event I: (a) accept reasonably equivalent employment with another company
during the 12-month period beginning on October 1, 2005; (b) am in material
breach of this agreement; or (c) the Board unanimously adopts a resolution that
I have materially breached this agreement or that I am in material breach of any
post-termination obligations (as identified in Section 2 below) under the
consulting agreement.

 

(2)                                  For six months from the effective date of
my resignation, I agree to provide to Teton before offering to any other party
the right to participate in any opportunity I generate, or a third party
generates and offers to me in writing, to acquire an interest in oil and gas
properties, or to participate in oil and gas exploration activities, within the
United States.  Teton shall have 10 business days after written notification
from me to elect, by written notice to me signed by its president, to acquire
all or part of the interest offered, in which event Teton shall be deemed to
have agreed to perform all obligations attributable to such opportunity as
described in the offering documents.  If Teton does not timely deliver such
notice, it being agreed that time is of the essence, I shall have no further
obligation to Teton with respect to such opportunity and may offer the available
interest to any third party; provided, if I offer to or accept from a third
party terms for such participation that are more favorable than those I offered
to Teton, I shall give Teton a right of first refusal to elect by written notice
delivered to me within ten business days to acquire the interest on such more
favorable terms.  My consulting agreement, dated February 22, 2005 (and as of
March 1, 2005), is hereby terminated without cause when my resignation as
director is effective.  In addition, all restrictions on my ability to engage in
the oil and gas business are hereby terminated, including without limitation the
non-competition provisions set forth in Section 3.1 of the consulting agreement,
Section 4.1 of my previous employment agreement dated January 1, 2005 and
Section 8.6 and 8.7 of my previous employment agreement dated May 1, 2002. Other
than as stated above, the provisions of my consulting agreement that expressly
survive termination shall continue in full force and effect.

 

--------------------------------------------------------------------------------


 

(3)                                  Teton shall file an S-8, which S-8 shall
include the shares of common stock underlying my options and employee warrants
(Schedule I attached), and agrees not to withdraw or terminate the S-8 while my
options or warrants are outstanding.  This S-8 will be filed no later than
October 13, 2005.  Teton agrees to provide me and my counsel with an opportunity
to review and comment on the S-8 prior to filing; provided, however, that I
agree that in the event changes that my counsel and I request result in a delay
in the filing the S-8 that Teton shall be afforded such additional time to file
the S-8 as elapsed between the time my counsel was presented with a draft of the
8-K and the date on which Teton and I agreed on any substantive changes to the
document.  In addition, my counsel and I will agree to provide such
representations and comfort to Teton and Teton’s counsel regarding the validity
of the warrants issued on 10/01/00 and 12/16/02 and their compliance with the
rules applicable to Form S-8.  I agree to conduct sales of approximately 244,006
shares of Teton common stock between now and December 31, 2005 solely through C.
K. Cooper & Company and I will not undertake the sale of additional shares until
January 1, 2006.  Furthermore, I agree that should the value of Teton shares
decline below $6.00 this year that I would forestall my current plans to sell
this year unless the shares value increased above $6.00 subsequently.  Lastly,
in the event there is any material change in my plans or the ability of C. K.
Cooper & Company to execute these transactions with negligible impact to the
market, that C. K. Cooper & Company shall promptly notify both parties, and be
authorized to stop all activities, until we again reach a mutual agreement
regarding the deposition of these shares and inform them of such new agreement.

 

(4)                                  Teton, prior to my resignation as a
director will re-grant me NSOs (on the form provided by you and attached hereto)
to replace my ISOs originally granted on April 9, 2003 and March 31, 2004, and
Teton hereby acknowledges the continued validity of my options (and with the
confirmation forms provided by you and attached hereto) as listed on Schedule I
hereto in accordance with the option agreements and warrant agreements relating
thereto and agrees to cooperate fully and promptly with my option and warrant
exercises and stock sales.

 

(5)                                  Teton and H. Howard Cooper, each on his or
its own behalf and on behalf of his or its affiliates, heirs, representatives
and assigns, hereby fully and forever releases and discharges the other as well
as the other’s past and present affiliates, officers, directors, employees,
shareholders, independent contractors, attorneys and agents, of and from any and
all actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that the releasing parties may now have, or claim
at any future time to have, against any released party based in whole or in part
upon any act or omission occurring on or before the effective date of this
agreement, without regard to present actual knowledge of such acts or
omissions.  Notwithstanding the foregoing, however, this agreement shall not
release or otherwise limit or affect in any way H. Howard Cooper’s rights to
indemnification, defense and/or insurance coverage or Teton’s or H. Howard
Cooper’s rights under this agreement or rights under any other continuing
obligation of either of them, whether pursuant to contract, certificate of
incorporation, bylaws, insurance contract or otherwise.  In addition, Teton
represents and warrants that this agreement has been authorized by all necessary
action of its Board of Directors.  Any notice required under this agreement
shall be sent to the address set forth in this letter or such other address that
is subsequently provided to the other party in writing and notice shall be
deemed

 

2

--------------------------------------------------------------------------------


 

given on the soonest of when actually received, the day sent via email or
facsimile or two days after mailing.  The parties acknowledge that irreparable
injury would occur in the event any provision of this agreement is not performed
or is breached and therefore, in addition to any other remedy available, the
parties are entitled to an injunction to prevent breaches or to specifically
enforce the provisions of this agreement.

 

(6)                                  H. Howard Cooper will refrain from making
statements, written or oral, which denigrate, disparage or defame the goodwill
or reputation of Teton and its officers, shareholders, partners, agents and
former and current employees and directors. Teton will refrain from making
statements, written or oral, which denigrate, disparage or defame H. Howard
Cooper’s goodwill or reputation. There is excepted from this provision all
statements: 1) necessary to enforce this agreement, 2) made truthfully as a
result of any question required to be answered by law, or 3) made truthfully by
one party to this agreement in response to any statement by the other party to
this agreement that is violative of this paragraph.  In addition, H. Howard
Cooper, together with his attorneys, advisors, family, and other
representatives, agree to refrain from interfering in the affairs of Teton and
Teton, together with its attorneys, advisors, and other representatives agree to
refrain from interfering in the affairs of H. Howard Cooper.  A party shall not
be deemed to have interfered with the other party solely by virtue of its
enforcing its rights under this agreement.  In addition, this provision shall
not be deemed to limit Mr. Cooper’s rights as a stockholder; provided, however,
that any effort of Mr. Cooper to wage a proxy fight, to act in concert with
other shareholders or to cause other shareholders to act with a view toward
taking any action that may be reasonably deemed by Teton to have been taken with
a view toward effecting corporate change or interfering with the affairs of
Teton shall not be deemed be included in Mr. Cooper’s rights as a shareholder.

 

(7)                                  Except as required by law or regulation, or
as necessary to enforce this agreement, none of the parties hereto will disclose
the terms of this Agreement, provided that H. Howard Cooper may disclose such
terms to his financial and legal advisors and his spouse and Teton may disclose
such terms to selected employees, advisors and affiliates on a “need to know”
basis, each of whom shall be instructed by H. Howard Cooper and Teton, as the
case may be, to maintain the terms of this agreement in strict confidence in
accordance with the terms hereof. This provision shall not apply once Teton
discloses the terms thereof in any public filings required by the SEC or to the
extent disclosed in any proxy statement.  I shall be afforded the right to
review the language used in any public disclosure regarding my resignation prior
to dissemination or filing.

 

(8)                                  H. Howard Cooper has returned or will
immediately return to Teton all Company Information  and Company Property (as
defined below), which he has in his possession, and agrees not to keep any
copies of Company Information. H. Howard Cooper affirms his obligation to keep
all Company Information confidential and not to disclose it to any third party
in the future. The term “Company Information” means: (i) confidential
information, including information received from third parties under
confidential conditions, and (ii) other technical, marketing, business or
financial information, or information relating to personnel or former personnel
of Teton, the use or disclosure of which might reasonably be construed to be
contrary to the interest of Teton; provided, however, that the term “Company
Information” shall not

 

3

--------------------------------------------------------------------------------


 

include any information that is or became or becomes generally known or
available to the public other than as a direct result of a breach of this
paragraph by H. Howard Cooper (or any action by H. Howard Cooper prior to the
effective date of this agreement) which would have been a breach of H. Howard
Cooper’s obligations to Teton in effect at such time. H. Howard Cooper shall
have the right to remove from the offices of Teton any of his personal files
that do not contain Company Information.  “Company Property” shall include all
property purchased by Teton on Mr. Cooper’s behalf or otherwise purchased by
Teton for Mr. Cooper’s use on behalf of Teton.  Mr. Cooper shall have the right
to retain any personal property not deemed to be Company Property.

 

(9)                                  In any action arising from or relating to
this agreement, the party prevailing therein shall recover from the other party
all expenses incurred in connection with the action, including reasonable
attorneys’ fees.

 

If the foregoing is acceptable please have Karl F. Arleth, as the Company’s
President and CEO, sign in the space provided below.

 

 

Sincerely,

 

 

 

 

 

/s/ H. Howard Cooper

 

 

H. Howard Cooper

 

 

AGREED:

 

 

 

Teton Energy Corporation

 

 

 

 

 

By:

/s/ Karl F. Arleth

 

 

 

Karl F. Arleth, President and CEO

 

 

4

--------------------------------------------------------------------------------


 

Schedule I

 

Grant/No. of Shares

 

Exercise Price

 

Grant Date

 

Post Termination
Exercise Period

 

NSO/28,735

 

$

3.48

 

5-23-05

 

10-6-10

 

NSO/574,554

 

$

3.48

 

4-9-03

 

10-6-10

 

NSO/27,777

 

$

3.60

 

5-23-05

 

10-6-10

 

NSO/372,223

 

$

3.60

 

3-31-04

 

10-6-10

 

Warrants/41,667

 

$

4.80

 

10-01-00

 

10-31-05

 

Warrants/20,834

 

$

9.00

 

10-01-00

 

10-31-05

 

Warrants/20,834

 

$

12.00

 

10-01-00

 

10-31-05

 

Warrants/375,000

 

$

3.24

 

12-16-02

 

12-15-12

 

 

5

--------------------------------------------------------------------------------